Title: To James Madison from Robert Patterson, 8 February 1814
From: Patterson, Robert
To: Madison, James


        
          Sir
          Mint of the United States Feb. 8th. 1814
        
        It has become my duty to announce to you the decease of another officer of the Mint, Mr. Henry Voigt, the Chief Coiner, who died yesterday evening.
        Mr. Adam Eckfeldt, the Assistant Coiner has been employed in the business of the Mint from the very commencement of its operations; is perfectly acquainted with the construction & repairs of all its various machinery, and has, for a considerable time discharged all the active duties connected with the coining department, in the most able & satisfactory manner. He has been an active and useful member of Common Council, ever since the ascendency of the democratic party in this City, and is highly and deservedly esteemed by all his patriotic fellow citizens.
        I would therefore, Sir, with all the other officers of the Mint, most respectfully solicit his appointment to the vacant office of Chief Coiner, for which I am persuaded no person can be found better qualified. If this appointment shall take place an Assistant Coiner will no longer be necessary, & thus his salary (a Thousand dollars per Annum) will be saved to the public. I have the honor to be &c. &c.
        
          R. Patterson
        
      